DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 – 27, and 29 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20  of U.S. Patent No. 10981468. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the US patent indicates a main controller which receives and sends a value from a sensor and then isolates a first battery in response to the sensor reading.

Current Application 17231543
US Patent 10981468
Claim 21:
A system, 
comprising: a main controller that generates and sends, upon determining that first sensor data from a first battery sensor monitoring an attribute of a first battery indicates a fault with the first battery, a first control signal to a first battery switch to isolate the first battery from a load while maintaining uninterrupted power to the load with a second battery during a period of time in which the first battery switch is switched to isolate the first battery from the load, the second battery being connected in parallel with the first battery.
Claim 1:
A system, 
comprising: a first battery; 
a second battery; 
a first battery sensor, the first battery sensor monitors an attribute of the first battery and outputs a first sensor data determined by a sensed attribute of the first battery; 
a first battery switch, the first battery switch receives a first control signal and, in response thereto, selectively opens or closes an electrical circuit comprising the first battery and a load; 
a main controller; and wherein the first battery and the second battery are arranged in an electrically parallel configuration to supply power to the load; and 
the main controller, upon determining that the first sensor data indicates a fault with the first battery, provides the first control signal to the first battery switch to isolate the first battery from the load while maintaining uninterrupted power to the load with the second battery during a period of time in which the first battery switch is switched to isolate the first battery from the load.
Claim 22:
The system of claim 21,
 further comprising: the first battery; 
the second battery; 
the first battery sensor; 
the first battery switch; 
a second battery sensor that monitors an attribute of the second battery to output second sensor data; and 
a second battery switch, wherein the main controller generates and sends, upon determining the second sensor data indicates a fault with the second battery, a second control signal to the second battery switch to isolate the second battery from the load while maintaining uninterrupted power to the load with the first battery during a period of time in which the second battery switch is switched to isolate the second battery from the load.
Claim 1:
A system, 
comprising: a first battery; 
a second battery; 
a first battery sensor, the first battery sensor monitors an attribute of the first battery and outputs a first sensor data determined by a sensed attribute of the first battery; 
a first battery switch, the first battery switch receives a first control signal and, in response thereto, selectively opens or closes an electrical circuit comprising the first battery and a load; 
a main controller; and wherein the first battery and the second battery are arranged in an electrically parallel configuration to supply power to the load; and 


Claim 2:
The system of claim 1, 
further comprising: 
a second battery sensor, the second battery sensor monitors an attribute of the second battery and outputs a second sensor data determined by the sensed attribute of the second battery;
 a second battery switch, the second battery switch receives a second control signal and, in response thereto, selectively opens or closes an electrical circuit comprising the second battery and the load; and the main controller, upon determining the second sensor data indicates a fault with the second battery, provides the second control signal to the second battery switch to isolate the second battery from the load.
Claim 23:
The system of claim 21, wherein the first battery switch is coupled to positive and negative terminals of the first battery.
Claim 3:
The system of claim 1, wherein the first battery switch selectively opens or closes the electrical circuit comprising selectively opening or closing both of a positive charge portion of the electrical circuit, electrically connected to a positive terminal of the first battery, and a negative charge portion of the electrical circuit, electrically connected to a negative terminal of the first battery.
Claim 24:
The system of claim 21, wherein the first battery switch comprises a relay.
Claim 4:
The system of claim 1, wherein the first battery switch comprises a relay.
Claim 25:
The system of claim 21, further comprising a first control unit that monitors at least one cell of the first battery to determine the fault with the first battery.
Claim 5:
The system of claim 1, further comprising a first control unit, the first control unit monitors at least one cell of the first battery and causes the main controller to output the first control signal.
Claim 26: 
The system of claim 21, wherein the attribute of the first battery comprises one or more of voltage, temperature, current, isolation resistance, vibration, flex, detachment, internal pressure, or arcing.
Claim 6:
The system of claim 1, wherein the attribute of the first battery comprises one or more of voltage, temperature, current, isolation resistance, vibration, flex, detachment, internal pressure, and arcing.
Claim 27:
The system of claim 21, wherein the main controller is physically isolated from the first battery.
Claim 7:
The system of claim 1, wherein the main controller is physically isolated from the first battery.
Claim 29:
The system of claim 21, wherein the main controller further comprises a data output and, thereon, provides a data signal based on the indicated fault.
Claim 9:
The system of claim 1, wherein the main controller further comprises a data output and, thereon, provides a data signal indicating the indicated fault.
Claim 30:
The system of claim 21, wherein the load comprises: a motor that provides locomotion to a vehicle; and a computer that provides operational signals for operation of the vehicle.
Claim 10:
The system of claim 1, wherein the load comprises a motor, the motor configured to provide locomotion to a vehicle, and a computer, the computer providing operational signals for operation of the vehicle.
Claim 31:
A system, 
comprising: a main controller that: generates and sends, upon determining that first sensor data from a first battery sensor monitoring a first attribute of a first battery indicates a fault with the first battery, a first control signal to a first battery switch to isolate the first battery from a load while maintaining interrupted power to the load with the second battery during a period of time in which the first battery switch is switched to isolate the first battery from the load, the second battery being connected in parallel with the first battery; and generates and sends, upon determining that second sensor data from a second battery sensor monitoring a second attribute of a second battery indicates a fault with the second battery, a second control signal to a second battery switch to isolate the second battery from the load while maintaining uninterrupted power to the load with the first battery during a period of time in which the second battery switch is switched to isolate the second battery from the load..
Claim 11:
A system, 
comprising: a first battery; a second battery, wherein the first battery and the second battery are arranged in an electrically parallel configuration to supply power to a load; a first battery sensor that monitors a first attribute of the first battery and outputs first sensor data determined by a sensed first attribute of the first battery; a second battery sensor that monitors a second attribute of the second battery and outputs second sensor data determined by a sensed second attribute of the second battery, a first battery switch that receives a first control signal and, in response thereto, selectively opens or closes a first electrical circuit comprising the first battery and the load; a second battery switch that receives a second control signal and, in response thereto, selectively opens or closes a second electrical circuit comprising the second battery and the load; and 
a main controller to, upon determining that the first sensor data indicates a fault with the first battery, provide the first control signal to the first battery switch to isolate the first battery from the load while maintaining interrupted power to the load with the second battery during a period of time in which the first battery switch is switched to isolate the first battery from the load, and to, upon determining that the second sensor data indicates a fault with the second battery, provide the second control signal to the second battery switch to isolate the second battery from the load while maintaining uninterrupted power to the load with the first battery during a period of time in which the second battery switch is switched to isolate the second battery from the load.
Claim 32:
The system of claim 31, further comprising: a first control unit that monitors a third attribute of the first battery; and a second control unit that monitors a fourth attribute of the second battery.
Claim 12:
The system of claim 11, further comprising: a first control unit that monitors a third attribute of the first battery; and a second control unit that monitors a fourth attribute of the second battery.
Claim 33:
The system of claim 32, wherein the third attribute is a different type of attribute than the first attribute, and wherein the fourth attribute is a different type of attribute than the second attribute.
Claim 13:
The system of claim 12, wherein the third attribute is an internal attribute of the first battery, and wherein the fourth attribute is an internal attribute of the second battery.
Claim 34:
The system of claim 32, wherein the third attribute is an internal attribute of the first battery, and wherein the fourth attribute is an internal attribute of the second battery.
Claim 14:
The system of claim 12, wherein the third attribute is an internal attribute of the first battery, and wherein the fourth attribute is an internal attribute of the second battery.
Claim 35:
The system of claim 34, wherein the third attribute and the fourth attribute are a same type of attribute.
Claim 15:
The system of claim 14, wherein the third attribute and the fourth attribute are a same type of attribute.
Claim 36:
The system of claim 34, wherein the first attribute is an external attribute of the first battery, and wherein the second attribute is an external attribute of the second battery.
Claim 16:
The system of claim 14, wherein the first attribute is an external attribute of the first battery, and wherein the second attribute is an external attribute of the second battery.
Claim 37:
The system of claim 34, wherein the third attribute is an attribute of at least one cell of the first battery, and the fourth attribute is an attribute of at least one cell of the second battery
Claim 17:
The system of claim 14, wherein the third attribute is an attribute of at least one cell of the first battery, and the fourth attribute is an attribute of at least one cell of the second battery.
Claim 38:
A method, 
comprising: monitoring an attribute of a first battery coupled to a load; and generating and sending, upon determining that the monitored attribute of the first battery indicates a fault with the first battery, a first control signal to a first battery switch to isolate the first battery from the load while maintaining uninterrupted power to the load with a second battery during a period of time in which the first battery switch is switched to isolate the first battery from the load, the second battery being connected in parallel with the first battery.
Claim 1:
A system, 
comprising: a first battery; 
a second battery; 
a first battery sensor, the first battery sensor monitors an attribute of the first battery and outputs a first sensor data determined by a sensed attribute of the first battery; 
a first battery switch, the first battery switch receives a first control signal and, in response thereto, selectively opens or closes an electrical circuit comprising the first battery and a load; 
a main controller; and wherein the first battery and the second battery are arranged in an electrically parallel configuration to supply power to the load; and 
the main controller, upon determining that the first sensor data indicates a fault with the first battery, provides the first control signal to the first battery switch to isolate the first battery from the load while maintaining uninterrupted power to the load with the second battery during a period of time in which the first battery switch is switched to isolate the first battery from the load.
Claim 39:
The method of claim 38, 
further comprising: monitoring an attribute of a second battery coupled to the load; and generating and sending, upon determining that the monitored attribute of the second battery indicates a fault with the second battery, a second control signal to a second battery switch to isolate the second battery from the load while maintaining uninterrupted power to the load with the first battery during a period of time in which the second battery switch is switched to isolate the second battery from the load.
Claim 1:
A system, 
comprising: a first battery; 
a second battery; 
a first battery sensor, the first battery sensor monitors an attribute of the first battery and outputs a first sensor data determined by a sensed attribute of the first battery; 
a first battery switch, the first battery switch receives a first control signal and, in response thereto, selectively opens or closes an electrical circuit comprising the first battery and a load; 
a main controller; and wherein the first battery and the second battery are arranged in an electrically parallel configuration to supply power to the load; and 
the main controller, upon determining that the first sensor data indicates a fault with the first battery, provides the first control signal to the first battery switch to isolate the first battery from the load while maintaining uninterrupted power to the load with the second battery during a period of time in which the first battery switch is switched to isolate the first battery from the load.
Claim 40:
The method of claim 38, wherein the attribute of the first battery comprises one or more of voltage, temperature, current, isolation resistance, vibration, flex, detachment, internal pressure, or arcing.
Claim 6:
The system of claim 1, wherein the attribute of the first battery comprises one or more of voltage, temperature, current, isolation resistance, vibration, flex, detachment, internal pressure, and arcing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over the Non Statutory Double Patenting as shown above in view of Newman (US 10981468). 

Regarding claim 28, Newman teaches wherein the system of claim 22, wherein the first battery sensor comprises one or more mirrors on the first battery, a light source, and a photosensor (defined in column 20 lines 33 – 41 wherein mirrors may be placed on and/or in battery 908 or a harness containing battery 908 and, should battery 908 be deformed, the mirrors would be cause light from a light source to move and either be detected in accordance with battery 908 being deformed (e.g., the reflected light now hits a photo sensing target) or the absence of detection, in accordance with batter 908 not being deformed (e.g., the reflected light now misses a photo sensing target).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery sensors with the mirror and the photosensor of the Newman so that the battery may accurately detect external environment changes.  
The suggestion/motivation for combination can be found in the Newman reference in column 20 lines 33 - 41 wherein the batteries accurately determine changes in environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859